DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 11,134,002 in the specification. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0044538, “Hu”) in view of Song et al. (US 2020/0358698, “Song”, Prov 62/727,440 includes the same Figures 1-12 of Song’s).
Regarding claim 1, Hu discloses a border network device for operating in a network comprising a first forwarding domain using a Segment Routing (SRv6) data plane forwarding protocol and a second forwarding domain using a Segment Routing Multiprotocol Label Switching (SR-MPLS) data plane forwarding protocol (See fig.3A, SR-TE domain and RSVP-TE domain), the border network device comprising:
- a memory, one or more processors and two or more communication ports; the memory coupled to the one or more processors, the memory storing instructions which when executed by the one or more processors causes the border network device to (See 1200 fig.12, network device has processor and memory; See fig.7B, ports between nodes, not shown):
- install a Segment Routing interworking policy received from a network element remote from the border network device (See ¶.53-54, In an SR-TE technology, a control plane uses the border gateway protocol (BGP) to distribute an MPLS label of a node, and a data plane forwards an MPLS packet based on the label distributed by the control plane. A controller calculates a forwarding path for a tunnel and delivers a label stack list strictly mapped to the path to a forwarder. On an ingress node of an SR-TE tunnel, the forwarder can control a transmission path of a packet on a network based on the label stack list), with the Segment Routing interworking policy associated with a second path determined through the first and second forwarding domains in response to an identification that the first and second forwarding domains use different forwarding protocols (See fig.7B, SR-TE domain and RSVP-TE domain and two different forwarding process with BSID and labels; See ¶.3-5, RSVP-TE MPLS protocol, BGP protocol, and SR protocol), with the Segment Routing interworking policy identified by a SRv6 binding segment identifier (BSID) (See ¶.74, a format of the tunnel identifier may be the same as a format of the RSVP label. The tunnel identifier may also be referred to as a binding segment identifier (BSID); See fig.7B, node B & C, ‘BSID’) and including an MPLS label stack to be used in forwarding packets through the second forwarding domain (See fig.7B, labels B, G, H, I and label stack list; See S703 fig.7A, replace the tunnel identifier in the packet with a label stack list), with the MPLS stack comprising one or more MPLS labels corresponding to respective nodes of the second forwarding domain (See fig.7B, Labels B, G, H, and I); 
- responsive to a received SRv6 packet with a Destination Address (See ¶.88, RSVP session, including: a destination address; Examiner’s Note: Song discloses SRv6 packet with DA) including the BSID from a node in the first forwarding domain (See fig.7B, packet from node B to C having BSID identifier for forwarding from RSVP-TE domain to SR-TE domain), invoke the Segment Routing interworking policy that includes generating an SR-MPLS packet with the MPLS label stack added to the SRv6 packet (See fig.7B, packet for nodes C & D having ‘Label (G)’); and
- send the SR-MPLS packet into the second forwarding domain of the network (See fig.7B, sending packet from node C to D, wherein the packet is a type of SR-TE MPLS packet).
Hu does not explicitly disclose what Song discloses “responsive to a received SRv6 packet with a Destination Address (See ¶.8, Segment Routing (SR) is a flexible, scalable way of doing source routing, which is a type of packet routing where a source node (e.g., a source router) chooses a path that a packet will travel to its destination; See ¶.10, Segment Routing (SR) can be applied to an MPLS data plane or an Internet Protocol version 6 (IPv6) data plane When SR is applied to an MPLS network, it is often referred to as MPLS Segment Routing, or SR-MPLS in short. When SR is applied to an IPv6 network, it is often referred to as SRv6; See ¶.11, In SRv6 network, a new header called a Segment Routing Header (SRH) is used, wherein segments in an SRH are encoded in a list of IPv6 addresses; See ¶.82 and Fig.4B, destination address).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “responsive to a received SRv6 packet with a Destination Address” as taught by Song into the system of Hu, so that it provides a way for SR packet to travel to its destination (Song, See ¶.8).

Regarding claim 2, Hu does not explicitly disclose what Song discloses “wherein said received SRv6 packet includes a Segment Routing Header (SRH) including a Segment List including one or more SRv6 Segment Identifiers (SIDs) (See fig.10, SID within SRH) and a Segments Left identifying a next SID in the Segment List (See ¶.156, a router can determine if there is at least one additional segment left in a segment list if Segment Count>Segment Pointer+1); and wherein said invoked Segment Routing Interworking policy includes changing the Destination Address of the SRv6 packet to the next SID (See ¶.8, Segment Routing (SR) is a flexible, scalable way of doing source routing, which is a type of packet routing where a source node (e.g., a source router) chooses a path that a packet will travel to its destination) and decreasing a value of the Segments Left (See ¶.16, segment counter (SC) field; See ¶.155-156, more specifically, in accordance with certain embodiments, a router can determine if there is at least one additional segment left in a segment list if Segment Count>Segment Pointer+1).”

Regarding claim 3, Hu discloses “wherein the network includes a third forwarding domain using a SRv6 data plane forwarding protocol and including a third network node having a network address of the next SID (See fig.7B, a different domain; See ¶.56, an adjacency label, or Adjacency Segment, is used to identify a routing link on an SR network and is a label type mainly used by SR-TE. The adjacency segment can be identified by an adjacency segment ID (SID)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Hu discloses “wherein the network element is a path computation engine (See ¶.4, calculates a forwarding path for the tunnel and delivers a label stack strictly corresponding to the path to a forwarder. On an ingress node of an SR-TE tunnel, the forwarder can control a transmission path of a packet on a network based on the label stack; See ¶.86, node A calculates a path).”

Regarding claim 5, Hu discloses “wherein said invoked Segment Routing Interworking policy includes changing the Destination Address of the SRv6 packet to a different Internet Protocol version 6 (IPv6) address comprising a Segment Identifier (SID) included in said received SRv6 packet (See 1104 fig.11, modifying packet by adding SRH type MPLS extension header including SIDS that collectively provide a SID list for use in segment routing).”

Regarding claim 6, Hu and Song disclose “wherein the network includes a third forwarding domain (Hu, See fig.3C and 7B, a plurality of domains), using a SRv6 data plane forwarding protocol (Song, See ¶.10, IPv6 data plane) and including a third network node having a network address of the different IPv6 address (Song, See ¶.11, In SRv6 network, a new header called a Segment Routing Header (SRH) is used, wherein segments in an SRH are encoded in a list of IPv6 addresses; See ¶.82 and Fig.4B, destination address).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 7, it is a claim corresponding to the claim 4 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 8, it is a claim corresponding to the claim 4 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 9, Hu discloses “the second forwarding domain includes a second path node associated with a MPLS label of said one or more MPLS labels (See fig.7B, MPLS labels); and wherein the border network device includes instructions which when executed by the one or more processors causes the border network device to advertise a route advertisement associating the second path node with the BSID (See ¶.60, advertise the adjacency labels; See ¶.74, a format of the tunnel identifier may be the same as a format of the RSVP label. The tunnel identifier may also be referred to as a binding segment identifier (BSID)).”

Regarding claim 10, it is a method claim corresponding to the claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 11-18, they are claims corresponding to claims 11-18, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 19, it is a non-transitory computer readable medium claim corresponding to the claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 20-27, they are claims corresponding to claims 11-18, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411